1                                                      United States District Judge Richard A. Jones

2

3

4

5

6

7
                                UNITED STATES DISTRICT COURT
8                              WESTERN DISTRICT OF WASHINGTON
9
     ALEXANDER D. BUSWELL,                            )
10                                                    ) CIVIL NO. 3:16-cv-5100-RAJ
                           Plaintiff,                 )
11                                                    ) ORDER FOR ATTORNEY'S FEES
     vs.                                              ) PURSUANT TO 42 U.S.C. § 406(b)
12                                                    )
     NANCY BERRYHILL,                                 )
13   Acting Commissioner of Social Security,          )
                                                      )
14
                                                      )
15           Defendant.

16           THIS MATTER having come on regularly before the undersigned upon Plaintiff’s Motion

17   For Attorney’s Fees Pursuant to 42 U.S.C.§ 406(b), the Court having considered the contentions
18   of Plaintiff and Defendant, good cause having been shown for entry of the Order, now therefore,
19
     it is hereby
20
             ORDERED that Plaintiff’s attorney Elie Halpern is awarded a gross attorney’s fee of
21
     $12,295.62 pursuant to 42 U.S.C. § 406(b), reduced by the EAJA fees of $5,175.62 that previously
22
     were awarded, leaving a net fee of $7,120.00. When issuing the 42 U.S.C. § 406(b) check for
23

24

25

                                                                   Halpern Olivares PLLC
                                                                   2102 Carriage Drive SW, Building E102
      ORDER FOR ATTORNEY'S FEES PURSUANT TO 42                     Olympia, WA 98502
      U.S.C. § 406(b) - 1                                          (360) 753-8055, Fax: (360) 753-8584
                                                                   Ehalpern7379@gmail.com
1    payment to Plaintiff’s attorney herein, Social Security is directed to send to Plaintiff’s attorney the

2    net balance of $7,120.00, minus any applicable processing fees as allowed by statute
3           DATED this 24th day of January, 2019.
4

5

6

7
                                                            A
                                                            The Honorable Richard A. Jones
8                                                           United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                       Halpern Olivares PLLC
                                                                       2102 Carriage Drive SW, Building E102
      ORDER FOR ATTORNEY'S FEES PURSUANT TO 42                         Olympia, WA 98502
      U.S.C. § 406(b) - 2                                              (360) 753-8055, Fax: (360) 753-8584
                                                                       Ehalpern7379@gmail.com
